PER CURIAM.
Affirmed. Appellant is cautioned against filing future appeals or petitions in this Court involving the same sentencing challenge as raised here and which was previously the subject of his appeal in Arnold v. State, 881 So.2d 1122 (Fla. 4th DCA 2004). Such attempts may result in orders imposing the sanction of no longer accepting his pro se filings and referring him to prison officials for disciplinary proceedings. State v. Spencer, 751 So.2d 47 (Fla.1999); see also § 944.279(1), Fla. Stat. (2011).
WARNER, DAMOORGIAN and LEVINE, JJ., concur.